*650OPINION
By HAMILTON, J.
Plaintiff had a right to cross the street, as she did, using reasonable care for her own safety. She had nearly completed her crossing before she ■ was struck. Had defendant sounded his horn, she might have jumped out of the way. Had defendant had his car under control, he might have stopped before striking .her. Had he kept a proper lookout, he might have avoided striking her, by passing to her rear. These are inferences which could well- be drawn from the evidence.
The ordinances of the city and the statutes of the state provide that the driver of a motor vehicle upon the street or highway shall drive in a careful manner, with due, consideration for the safety and rights of pedestrians, so as not to endanger the life or limb, of any person rightfully upon such street or highway.
Lack of due care on the part of the defendant under the circumstances was clearly inferable from the évidence adduced, and the case should have been submitted to the jury, not only under the common law duty to observe due care under the circum- - stances, but also under the ordinances of the city and the laws of the state.
The judgment is reversed and the causé remanded for a new trial.
ROSS, PJ, and MATTHEWS, J,-concur.-